Name: 91/612/EEC: Council Decision of 28 October 1991 concerning the conclusion of an Agreement between the European Economic Community and the Republic of Finland establishing cooperation in the field of education and training within the framework of the Erasmus programme
 Type: Decision
 Subject Matter: organisation of teaching;  teaching;  education;  European construction;  Europe
 Date Published: 1991-12-03

 Avis juridique important|31991D061291/612/EEC: Council Decision of 28 October 1991 concerning the conclusion of an Agreement between the European Economic Community and the Republic of Finland establishing cooperation in the field of education and training within the framework of the Erasmus programme Official Journal L 332 , 03/12/1991 P. 0011 - 0011COUNCIL DECISION of 28 October 1991 concerning the conclusion of an Agreement between the European Economic Community and the Republic of Finland establishing cooperation in the field of education and training within the framework of the Erasmus programme (91/612/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas by Decision 87/327/EEC (3) as amended by Decision 89/663/EEC (4), the Council adopted the European Community Action Scheme for the Mobility of University Students (Erasmus); Whereas on 5 November 1990, the Council authorized the Commission to negotiate with the EFTA countries and Liechtenstein, in accordance with specific negotiating Directives, bilateral agreements having as their objective cooperation in the field of education and training within the framework of the Erasmus programme; Whereas a Cooperation Agreement between the European Economic Community and the Republic of Finland by its nature enriches the impact of the Erasmus programme so as to develop inter-university cooperation and to strengthen the skill levels of human resources in Europe, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the Republic of Finland establishing cooperation in the field of education and training within the framework of the Erasmus programme is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 13 of the Agreement (5). Done at Luxembourg, 28 October 1991. For the Council The President J. M. M. RITZEN (1) OJ N ° C 127, 17. 5. 1991, p. 3. (2) Opinion delivered on 24 October 1991 (not yet published in the Official Journal). (3) OJ N ° L 166, 25. 6. 1987, p. 20. (4) OJ N ° L 395, 30. 12. 1989, p. 23. (5) See page 71 of this Official Journal.